   Case 1:19-cv-00576 Document 111 Filed 11/23/20 Page 1 of 3 PageID #: 1671




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               BLUEFIELD DIVISION

OHIO VALLEY ENVIRONMENTAL
COALITION, WEST VIRGINIA
HIGHLANDS CONSERVANCY,
APPALACHIAN VOICES, and
THE SIERRA CLUB,

               Plaintiffs,

       v.                                              Civil Action No. 1:19-cv-00576


BLUESTONE COAL CORPORATION,

               Defendant.

     SECOND STATUS REPORT OF THE PARTIES REGARDING SETTLEMENT

       Pursuant to the Court’s Order of October 14, 2020, and in follow-up of their first Status

Report, the Parties, through their respective counsel of record, hereby submit this joint status report

to the Court concerning the progress being made toward developing and finalizing the settlement

documents. The Parties have each given approval of the proposed Consent Decree and are in the

process of circulating the document for signatures. Unfortunately, it appears that not all signatories

will be able to sign by the end the day. The Parties will continue to work on executing the

document; if the proposed Consent Decree cannot be submitted by Tuesday December 1, the

Parties will submit another status report to the Court on that date.



Respectfully submitted,


/s/ J. Michael Becher______________________
J. Michael Becher (WV Bar No. 10588)
Derek O. Teaney (WV Bar No. 10223)
Appalachian Mountain Advocates
  Case 1:19-cv-00576 Document 111 Filed 11/23/20 Page 2 of 3 PageID #: 1672




PO Box 507
Lewisburg, WV 24901
(304) 382-4798
dteaney@appalmad.org
mbecher@appalmad.org

James M. Hecker (DC Bar. No. 291740)
Public Justice
1620 L Street NW, Suite 630
Washington, DC 20036
(202) 797-8600
jhecker@publicjustice.net

Counsel for Plaintiffs




/s/Michael W. Carey______________________
MICHAEL W. CAREY (W.Va. Bar No. 635)
S. BENJAMIN BRYANT (W.Va. Bar No. 520)
CAREY, DOUGLAS, RUBY & KESSLER, PLLC
707 Virginia Street, East, Suite 901
P.O. Box 913
Charleston, WV 25323
mwcarey@csdlaw.com
sbbryant@csdlawfirm.com

Counsel for Defendants
  Case 1:19-cv-00576 Document 111 Filed 11/23/20 Page 3 of 3 PageID #: 1673




                                CERTIFICATE OF SERVICE

        I, J. Michael Becher, hereby certify that, on November 23, 2020, I electronically filed the
foregoing document with the Clerk of the Court using the CM/ECF system, which will send
notification of such filing to each of the following CM/ECF participants:

       MICHAEL W. CAREY
       S. BENJAMIN BRYANT
       CAREY, DOUGLAS, RUBY & KESSLER, PLLC
       707 Virginia Street, East, Suite 901
       P.O. Box 913
       Charleston, WV 25323
       mwcarey@csdlaw.com
       sbbryant@csdlawfirm.com
       Counsel for Defendants


                                                            /s/ J. Michael Becher________
                                                            J. Michael Becher
